J-S40040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARCUS R. JOHNSON                          :
                                               :
                       Appellant               :   No. 2964 EDA 2019

            Appeal from the PCRA Order Entered September 20, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0014428-2014


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                              FILED OCTOBER 6, 2020

        Appellant, Marcus R. Johnson, appeals from the order entered

September 20, 2019, that dismissed his first petition filed under the Post

Conviction Relief Act (“PCRA”)1 without a hearing. We affirm.

        The facts underlying this appeal are as follows:

           During the summer of 2014, [Appellant] lived at 987 South
           5th Street in the City and County of Philadelphia with his
           longtime paramour, the decedent Nekeisha Eugene, and
           their nine-year-old son, [M.J.] Although [Appellant] and the
           decedent were romantically involved for the preceding
           seventeen years, [Appellant] had numerous affairs between
           2011 and August 2014.

           In 2011, after the decedent discovered that [Appellant] had
           an affair during a trip to Las Vegas, she moved out of the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
J-S40040-20


          house for two weeks. Subsequently, [Appellant], a manager
          of a Walmart, cheated on the decedent with several fellow
          Walmart employees. In mid-August 2014, the decedent
          discovered some of these affairs and confronted [Appellant],
          resulting in numerous arguments. [N.T., 6/24/2016, at 41-
          44, 108, 152 (Appellant’s testimony).2]

          On September 4, 2014, [Appellant] celebrated his birthday
          and, despite his promises to remain faithful, he had sex with
          another woman. Two days later[,] on September 6, 2014,
          the decedent discovered [Appellant]’s infidelity through text
          messages sent to his phone and confronted him. During the
          ensuing argument, the decedent broke [Appellant]’s cell
          phone, scratched him with a steak knife, and threw a
          whiskey bottle at him. After the argument, while the
          decedent was alone in her bedroom, she fired [Appellant]’s
          .25 caliber Beretta pistol into the bedroom wall. [Id. at 62-
          78.]

          On September 8, 2014, [Appellant] inserted his own SIM
          card into the decedent’s phone and used it to exchange text
          messages with several women throughout the day. He later
          travelled to the Firing Lane gun store in South Philadelphia
          and attempted to sell his Beretta. After the store owner told
          [Appellant] that he did not want to purchase the firearm,
          [Appellant] returned home and placed the Beretta on a
          computer desk in an upstairs room. [Id. at 95-96, 103.]

          On the evening of September 8, 2014, [Appellant] and his
          brother, Robert Jackson Jr., were watching Monday Night
          Football in Jackson’s home at 411 Washington Avenue,
          located across a small parking lot from [Appellant]’s home.
          At approximately 9:15 p.m., Jackson left his home to drive
          his wife home from work. At 9:17 p.m., [Appellant] used
          Jackson’s phone to call the decedent, who quickly hung up
          on him.

          Immediately after the phone call, [Appellant] walked home
          to 987 South 5th Street and confronted the decedent. Upon
          [Appellant]’s arrival, the decedent revealed that she had
          seen the text messages [Appellant] sent through her phone,
          and admonished him because he “keep[s] texting those
____________________________________________


2 Appellant testified at trial on June 24, 2016. His testimony is transcribed in
the notes of testimony for that date from pages 36 to 243.

                                           -2-
J-S40040-20


       fucking girls.” Despite it being past his bedtime on a school
       night, [Appellant] immediately ran upstairs and ordered
       [M.J.] to get out of bed and run to Jackson’s house. After
       [M.J.] left, the decedent showed [Appellant] a photo she had
       discovered of him holding an infant he fathered with another
       woman. The decedent did not know the baby existed until
       [Appellant] inadvertently downloaded it onto her phone.
       [Id. at 103-04, 108.]

       Confronted with this evidence, [Appellant] again ran
       upstairs, retrieved his .25 caliber Beretta pistol, and
       returned downstairs to the living room, gun in hand.
       [Appellant] then slammed the pistol on the TV stand and
       warned the decedent not to “talk to me like that now,”
       acknowledging the pistol. As the argument continued,
       [Appellant] grabbed the pistol, pointed it at the decedent,
       and fired six times. [Id. at 188.]

       As the decedent lay bleeding on the living room floor,
       instead of calling for medical help, [Appellant] called his
       brother over to 987 South 5th Street. Jackson arrived at
       [Appellant’s] home to discover the decedent lying face up
       with her eyes twitching, and immediately called 911.
       Moments      later,   Police  Officers   Nicholas    Polini,
       Confesor Nieves, and Martin Berkery arrived at the scene,
       observed the severity of the decedent’s injuries, and
       immediately transported the decedent in a police van to
       Jefferson Hospital, where she expired.

       As the officers investigated his home, [Appellant] fled and
       walked to a nearby 7-Eleven convenience store and
       purchased two containers of NyQuil. [Appellant] ingested
       the NyQuil in an alleged suicide attempt, but returned to
       Jackson’s home the morning of September 9, 2014, where
       police arrested him. After his arrest, [Appellant] gave a
       statement to police wherein he indicated that the decedent
       held the gun during the argument, that he snatched it from
       her, and fired between four and five times.

       Officer Polini recovered [Appellant]’s Beretta in the living
       room and discovered six live rounds in the magazine and
       one in the chamber. Officer Terry Tull of the Crime Scene
       Unit discovered six Fired Cartridge Casings (“FCCs”), four
       fired projectiles, and two unfired live rounds in the living
       room and forwarded them to the ballistics unit. Tull further


                                   -3-
J-S40040-20


        took three DNA swabs from the handgun and submitted
        them to the criminalistics laboratory.

        Officer Robert Stott, a ballistician with the Philadelphia
        Firearms Unit and an expert in ballistics identification,
        inspected the recovered Beretta, the FCCs, and the four
        projectiles, observed a six right twist identification marker
        on each projectile, and determined that each projectile was
        fired from [Appellant]’s Beretta.        Officer Stott further
        concluded that each of the FCCs were fired from
        [Appellant]’s firearm. At trial, Officer Stott testified that the
        Beretta was semi-automatic and in working condition,
        requiring the shooter to pull the trigger once for each round
        expended. A shooter would have to apply five-and-one-half
        pounds of force to pull the trigger of the Beretta, and the
        recovered firearm had a maximum capacity of nine rounds,
        indicating that the shooter had reloaded the weapon in the
        time between the incident and the weapon’s recovery.

Commonwealth       v.   Johnson,      No.   2432     EDA    2016,    unpublished

memorandum at 1-3 (Pa. Super. filed July 13, 2017) (quoting Trial Court

Opinion, dated September 19, 2019, at 1-5).

     At trial, M.J. testified that, on the night of the killing, he heard his

parents arguing, then Appellant came into his bedroom and ordered him to go

to Jackson’s home, even though it was past his bedtime on a school night.

N.T., 6/22/2016, at 209, 211.

        According to Philadelphia Deputy Medical Examiner
        Dr. Albert Chu, an expert in forensic pathology, the
        decedent suffered six distinct gunshot wounds, including
        two penetrating, fatal wounds to the back of her head, two
        non-fatal wounds to the left forearm, a non-fatal wound to
        the right forearm, and a graze wound to the left shoulder.
        One penetrating, fatal wound to the back of the decedent’s
        head travelled through the victim’s skull and brain back to
        front, left to right, and slightly upward, coming to rest near
        the decedent’s right ear. The decedent’s other head wound
        entered the neck near the base of the skull, fractured the
        first cervical vertebra, and was recovered on the right side

                                      -4-
J-S40040-20


       of the decedent’s back, near the lower neck. Dr. Chu
       characterized the second wound as immediately fatal, as the
       projectile struck the part of the spinal cord that controlled
       the decedent’s breathing and heartbeat.         Each of the
       decedent’s wounds was consistent with shots fired while the
       decedent’s back faced the shooter. Dr. Chu concluded, to a
       reasonable degree of medical certainty, that the manner of
       death was homicide caused by multiple gunshot wounds.

       On September 10, 2014, Jackson recovered [Appellant]’s
       cell phone from 987 South 5th Street and surrendered it to
       the police. A Regional Computer Forensic Lab report of the
       phone revealed several threatening text messages that
       [Appellant] sent to the decedent in the days leading up to
       the homicide.      Between 11:38 and 11:59 GMT on
       September 1, 2014, [Appellant] texted the decedent that
       “you pissed me off so much just now I wanted to choke
       you,” “no, I want to leave because I don’t want to be in jail
       for murder,” and “I see how people get angry and stressed
       enough to kill another.”

       [Appellant] testified on his own behalf at trial, and claimed
       that on Saturday, September 6, 2014, the decedent
       discovered text messages between [Appellant] and other
       women on his phone and threatened him with a steak knife.
       During the argument, the decedent destroyed [Appellant]’s
       phone, scratched his neck, threw a whiskey bottle at him,
       and later fired the Beretta into the bedroom wall while he
       was in another room. In response, [Appellant] attempted
       to sell the firearm to Ashley Jefferson, Darius Coit, and the
       Firing Line gun store in the city, but no one was interested
       in purchasing it. [N.T., 6/24/2016, at 66-78, 88, 95-96.]

       [Appellant] admitted on the stand that he shot the decedent
       multiple times after the decedent showed him the photo of
       him holding a child that he conceived with another woman.
       [Appellant] testified that after he took the phone from the
       decedent and attempted to delete the photo, she grabbed
       the gun and pointed it at him. After a “mild struggle,”
       [Appellant] testified, he wrestled the gun away from the
       decedent, whereupon the gun discharged, striking and
       killing her. [Id. 71-98, 109-110. Appellant also testified
       that, prior to the shooting, he had entered M.J.’s bedroom
       and ordered M.J. to go to Jackson’s house. Id. at 104.]


                                   -5-
J-S40040-20


        Dr. Jonathan Arden, former Chief Medical Examiner of
        Washington, D.C. and an expert in forensic pathology,
        testified that the decedent’s wounds were consistent with
        having been caused by five projectiles in a “rapid fire, rapid
        motion” situation, where the decedent faced [Appellant]
        when he started shooting and turned around as the bullets
        struck her.     But Dr. Arden, during cross-examination,
        agreed that the wounds were consistent with the scenario
        presented by the Commonwealth.

     Trial Court Opinion, 9/19/16, at [5]-6 (citations to notes of
     testimony and footnote omitted).

     The jury convicted Appellant of first-degree murder and
     [possessing instruments of crime (“PIC”)] on June 27, 2016. That
     same day, the trial court sentenced Appellant to mandatory life
     imprisonment for first-degree murder, with no further penalty for
     PIC. On June 6, 2016, Appellant filed a post-sentence motion in
     which he alleged that his conviction was against the weight of the
     evidence. The trial court denied the motion on July 18, 2016.
     Appellant filed a timely appeal on July 25, 2016.

Johnson, No. 2432 EDA 2016, at 3-6.          This Court affirmed Appellant’s

judgment of sentence. Id. at 1. Appellant filed a petition for allowance of

appeal with the Supreme Court of Pennsylvania, which was denied on

November 28, 2017.

     On November 8, 2018, Appellant filed a first, pro se, timely PCRA

petition. On January 3, 2019, the PCRA court appointed counsel to represent

Appellant. The PCRA court ordered PCRA counsel to file an amended petition

by April 4, 2019, and counsel complied. The amended PCRA petition raised

two claims:

     Appellant is entitled to relief because trial counsel was ineffective
     for, (1) failing to challenge the competency of witness [M.J.] and
     (2) failing to object to the admission of inculpatory text messages
     when the Commonwealth failed to properly authenticate the texts
     or lay the proper foundation for their admission.


                                     -6-
J-S40040-20



Amended PCRA Petition, 4/4/2019, at ¶ 14. On July 18, 2019, the PCRA court

entered a notice of intent to dismiss all claims without a hearing pursuant to

Pa.R.Crim.P. 907 (“Rule 907 Notice”). On July 30, 2019, Appellant pro se filed

a response to the Rule 907 Notice, contending that PCRA counsel should have

filed 11 additional claims; however, the response does not request to amend

the PCRA petition.       On September 20, 2019, after reviewing Appellant’s

response to the Rule 907 Notice, the PCRA court “determin[ed] that a

Grazier[3] hearing was required, . . . presided over the hearing, permitted

counsel to withdraw, and dismissed the instant petition.” PCRA Court Opinion,

dated December 12, 2019, at 2. On October 13, 2019, Appellant’s newly-

retained counsel filed this timely appeal.4

       Appellant presents the following issues for our review:

       I.    Did counsel violate Appellant’s rights under the Sixth and
       Fourteenth Amendments of the U.S. Constitution and Article 1
       section 9 of the Pennsylvania Constitution by ineffectively failed
       [sic] to raise a Brady claim on direct appeal after the
       Commonwealth        failed   [sic]     to     disclose    witness
       Shavone Robinson’s oral statement concerning the veracity of a
       statement made on Facebook[?]

       II.    Did counsel violate Appellant’s rights under the Sixth and
       Fourteenth Amendment of the U.S. Constitution and Article 1
       section 9 of the Pennsylvania Constitution by ineffectively failed
       [sic] to challenge the Commonwealth’s admission of eyewitness
       Shavone Robinson’s knowingly false testimony?


____________________________________________


3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
4 Appellant filed his statement of errors complained of on appeal on
November 3, 2019. The trial court entered its opinion on December 12, 2019.


                                           -7-
J-S40040-20


     III. Did counsel violate Appellant’s rights under the Sixth
     Amendment of the U.S. Constitution and Article 1 section 9 of the
     Pennsylvania Constitution by ineffectively failed [sic] to impeach
     Shavone Robinson’s testimony and for instead, stipulating to her
     statement?

     IV.   Did counsel violate Appellant’s rights under the Sixth
     Amendment of the U.S. Constitution and Article 1 section 9 of the
     Pennsylvania Constitution by ineffectively failed [sic] to request a
     mistrial based on Shavone Robinson’s false testimony?

     V.   Did counsel violate Appellant’s rights under the Sixth
     Amendment of the U.S. Constitution and Article 1 section 9 of the
     Pennsylvania Constitution by ineffectively failed [sic] to
     adequately investigate medical and forensic evidence?

     VI.  Did counsel violate Appellant’s rights under the Sixth
     Amendment of the U.S. Constitution and Article 1 section 9 of the
     Pennsylvania Constitution by ineffectively failed [sic] to mount a
     Confrontation Clause challenge to Dr. Chu’s testimony on direct
     appeal?

     VII. Did counsel violate Appellant’s rights under the Sixth
     Amendment of the U.S. Constitution and Article 1 section 9 of the
     Pennsylvania Constitution by ineffectively failed [sic] to object to
     Dr. Chu’s testimony or compel the Commonwealth to establish
     that Dr. Osborne was unavailable to testify?

     VIII. Did counsel violate Appellant’s rights under the Sixth
     Amendment of the U.S. Constitution and Article 1 section 9 of the
     Pennsylvania Constitution by ineffectively failed [sic] to request
     an order that medical expert Dr. Albert Chu prepare an
     independent report[?]

     IX.   Did counsel violate Appellant’s rights under the Sixth
     Amendment of the U.S. Constitution and Article 1 section 9 of the
     Pennsylvania Constitution by ineffectively failed [sic] to motion to
     strike portions of Dr. Chu’s testimony that did not appear in the
     medical report[?]

     X.    Did counsel violate Appellant’s rights under the Sixth
     Amendment of the U.S. Constitution and Article 1 section 9 of the
     Pennsylvania Constitution by ineffectively failed [sic] to challenge
     on direct appeal the Court’s limitation of the scope of cross-
     examination against witness Robert Jackson[?]



                                    -8-
J-S40040-20


      XI.   Did counsel violate Appellant’s rights under the Sixth
      Amendment of the U.S. Constitution and Article 1 section 9 of the
      Pennsylvania Constitution by ineffectively failed [sic] to challenge
      this Court’s failure to admit Robert Jackson’s excited utterance
      testimony on direct appeal[?]

      [XII.] Did counsel violate Appellant’s rights under the Sixth
      Amendment of the U.S. Constitution and Article 1 section 9 of the
      Pennsylvania Constitution by ineffectively failed [sic] to challenge
      the admission of inculpatory text messages?

      [XIII.]    Did counsel violate Appellant’s rights under the Sixth
      Amendment of the U.S. Constitution and Article 1 section 9 of the
      Pennsylvania Constitution by ineffectively failing to challenge the
      competence of witness [M.J.]?

Appellant’s Brief at 3-5 (issues reordered to facilitate disposition) (suggested

answers omitted).

      “We review the denial of PCRA relief to decide whether the PCRA court’s

factual determinations are supported by the record and are free of legal error.”

Commonwealth v. Medina, 209 A.3d 992, 996 (Pa. Super. 2019) (quoting

Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018)), reargument

denied (July 17, 2019).

      Preliminarily, Appellant’s first 11 issues on appeal are waived, because

Appellant failed to include them in his PCRA petition:

      Regardless of the reasons for [an a]ppellant’s belated raising of
      [an] issue, it is indisputably waived. We have stressed that a
      claim not raised in a PCRA petition cannot be raised for the first
      time on appeal. We have reasoned that permitting a PCRA
      petitioner to append new claims to the appeal already on review
      would wrongly subvert the time limitation and serial petition
      restrictions of the PCRA. The proper vehicle for raising this claim
      is thus not the instant appeal, but rather is a subsequent PCRA
      petition.




                                     -9-
J-S40040-20


Commonwealth v. Santiago, 855 A.2d 682, 691 (Pa. 2004) (internal

brackets, citations, and quotation marks omitted); accord Commonwealth

v. Reid, 99 A.3d 470, 494 (Pa. 2014).5

       Additionally, Appellant’s brief lacks any citations to case law or to the

Rules of Evidence in support of his claim that trial counsel was ineffective for

“failing to challenge the admission of inculpatory text messages,” including no

legal basis for how or why this evidence should have been excluded.          See




____________________________________________


5 To the extent that we can consider the question raised in Appellant’s pro se
response to the Rule 907 Notice, to be a challenge to these issues, we would
still find the issues are not preserved.

       The purpose behind a Rule 907 pre-dismissal notice is to allow a
       petitioner an opportunity to seek leave to amend his petition
       and correct any material defects, the ultimate goal being to permit
       merits review by the PCRA court of potentially arguable claims.
       The response is an opportunity for a petitioner and/or his counsel
       to object to the dismissal and alert the PCRA court of a perceived
       error, permitting the court to discern the potential for
       amendment. The response is not itself a petition and the
       law still requires leave of court to submit an amended
       petition. See Pa.R.Crim.P. 905(a).

Commonwealth v. Rykard, 55 A.3d 1177, 1189 (Pa. Super. 2012)
(emphasis added) (some internal citations and quotation marks omitted).
Consequently, in his response to the Rule 907 Notice, Appellant should have
requested leave to amend his petition to add these 11 issues in order to
preserve these challenges, and the PCRA court still would have had to grant
permission for amendment. See id. Without an amended petition authorized
by the PCRA court following Appellant’s response to the Rule 907 Notice, his
claim is still waived.




                                          - 10 -
J-S40040-20


Appellant’s Brief at 60-61. Accordingly, this claim is also waived.6 Pa.R.A.P.

2119(a) (argument shall include citation of authorities); Kelly v. Carman

Corporation, 229 A.3d 634, 656 (Pa. Super. 2020) (citing Commonwealth

v. Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011) (without a “developed, reasoned,

supported, or even intelligible argument[, t]he matter is waived for lack of

development”); In re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012)

(“The argument portion of an appellate brief must include a pertinent

discussion of the particular point raised along with discussion and citation of

pertinent authorities[; t]his Court will not consider the merits of an argument

which fails to cite relevant case or statutory authority” (internal citations and

quotation marks omitted)); Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa.

Super. 2006) (explaining appellant’s arguments must adhere to rules of

appellate procedure, and arguments which are not appropriately developed


____________________________________________


6 Assuming this claim were preserved, we would still find it meritless. While
the text messages showed that Appellant and the victim had an acrimonious
relationship, this evidence was redundant of Appellant’s own testimony, which
demonstrated the rancor between himself and the victim. At trial, Appellant
admitted, inter alia, that: the victim had discovered that he had an affair
during a trip to Las Vegas, causing her to leave him temporarily; four days
prior to the killing, he had sex with another woman, despite his promises of
fidelity; he had been exchanging text messages with several other women on
the day of the murder; the victim had discovered text messages between him
and other women and a photograph of him holding his child with another
woman; and he and the victim had been arguing immediately prior to the
shooting. N.T., 6/24/2016, at 41-44, 62-98, 103-04, 108-10, 152, 188.
Hence, Appellant failed to establish that, if the text messages were never
admitted, there would be a reasonable probability of a different trial outcome
and, therefore, has failed to prove that he was prejudiced by the fact that trial
counsel did not challenge the admission of the text messages.

                                          - 11 -
J-S40040-20


are waived on appeal; arguments not appropriately developed include those

where party has failed to cite any authority in support of contention)).

      In his sole surviving issue, Appellant argues that his trial counsel was

ineffective for failing to challenge M.J.’s competence to testify. Appellant’s

Brief at 58.

      [C]ounsel is presumed to be effective.

      To overcome this presumption, a PCRA petitioner must plead and
      prove that: (1) the underlying legal claim is of arguable merit;
      (2) counsel’s action or inaction lacked any objectively reasonable
      basis designed to effectuate his client’s interest; and
      (3) prejudice, to the effect that there was a reasonable probability
      of a different outcome if not for counsel’s error.

      A failure to satisfy any of the three prongs of this test requires
      rejection of a claim of ineffective assistance.

Medina, 209 A.3d at 1000 (internal brackets, citations, and quotation marks

omitted) (some additional formatting).

      Appellant has failed to establish the third prong of the ineffectiveness

test -- prejudice. Id. M.J.’s testimony was cumulative of Appellant’s own

testimony. Both M.J. and Appellant testified that Appellant and the victim had

been arguing on the night of the murder and that Appellant had entered M.J.’s

bedroom and told M.J. to leave for Jackson’s residence.        Compare N.T.,

6/22/2016, at 209, 211, with N.T., 6/24/2016, at 104; Johnson, No. 2432

EDA 2016, at 4-5.    Accordingly, assuming arguendo that trial counsel had

challenged M.J.’s competence to testify and even if the trial court had agreed

and precluded M.J.’s testimony, Appellant’s own testimony would still have

established the central facts that he and the victim had been arguing on the


                                     - 12 -
J-S40040-20



night of the killing and that he had told M.J. to leave, from which the jury

could infer Appellant was planning to murder the victim and did not want his

son to be present when he shot his child’s mother. The only detail added by

M.J. that was not present in Appellant’s own testimony was that Appellant’s

request for him to leave occurred after his bedtime on a school night. N.T.,

6/22/2019, at 209. This detail is so minor that it is inconceivable that it had

any effect on the outcome of the trial, let alone “a reasonable probability of a

different outcome[.]”     Medina, 209 A.3d at 1000.       As Appellant cannot

demonstrate that the outcome would have been different if M.J. had not

testified, he cannot prove prejudice and, consequently, cannot establish

ineffective assistance of counsel. Id.

      For the reasons given above, we conclude that Appellant’s appellate

challenges are waived or meritless.      Having discerned no error of law, we

affirm the order below. Id. at 996.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/06/2020




                                      - 13 -